Citation Nr: 1619925	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for cervical disc disease, status post discectomy and fusion.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a left ankle condition.

4. Entitlement to service connection for neuropathy, bilateral upper extremities.

5. Entitlement to service connection for neuropathy, bilateral lower extremities.

6. Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee, status post partial medial meniscectomy.

7. Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee, status post left knee arthroscopy with meniscectomy, chondroplasty, and anterior cruciate ligament (ACL) reconstruction.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to March 1981, December 1981 to January 1982, and from January 1984 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board finds that the record raises the question of unemployability due to the knee disabilities in appellate status.  Therefore, the Board added a TDIU claim to the issues listed on the Title page above.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding these issues.

As an initial matter, a September 2015 rating decision, in pertinent part, denied service connection for neuropathy of the bilateral upper and lower extremities.  The Veteran filed a notice of disagreement with the decision in October 2015.  The RO has not issued a Statement of the Case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that these claims are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

The Veteran has not been provided VA examinations to obtain an opinion as to the likely etiology of his claimed cervical spine and right and left ankle conditions, to include whether the ankle conditions are secondary to his service-connected bilateral knee disabilities.  Therefore, examinations should be provided on remand.

The Veteran underwent a VA knee examination in May 2010.  In his July 2011 substantive appeal, the Veteran provided information that suggested his right and left knee disabilities had worsened since then or result in more occupational impairment than the exams contemplated.  Given his statements and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected right and left knee disabilities, to include its effects on his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims for service connection for neuropathy of the bilateral upper and lower extremities.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, these matters should be returned to the Board.

2. The AOJ should secure any/all VA or private treatment the Veteran has received for the conditions on appeal; this specifically includes VA treatment records from the VA Medical Center in Columbus, Ohio from April 2011 to the present.

3. After completing directive (2), the AOJ should request an opinion from an appropriate VA medical doctor to determine the nature and likely etiology of the Veteran's claimed cervical disc disease.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current neck disability is related to service, to include his January 1984 painful/stiff neck, January 1985 back sprain and/or April 1988 complaint of neck pain?

Detailed reasons for all opinions should be provided.

4. After completing directive (2), the AOJ should request an opinion from an appropriate VA medical doctor to determine the nature and likely etiology of the Veteran's current right and left ankle conditions, to include whether they are related to his service-connected right and left knee disabilities.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current right and/or left ankle conditions are related to service, to include his June 1987 left ankle injury, April 1988 twisted left ankle, June 1989 complaint of left ankle pain, and/or November 1990 left ankle injury?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right and/or left ankle conditions are proximately due to his service-connected right and left knee disabilities?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right and/or left ankle conditions has been aggravated by his service-connected right and left knee disabilities?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

5. After completing directive (2), the AOJ should arrange for a VA knee evaluation of the Veteran to ascertain the current nature and severity of his service-connected right and left knee disabilities.  

6.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




